Citation Nr: 1538644	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  10-29 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for gastritis with irritable bowel syndrome.  

2.  Entitlement to a compensable rating for allergic rhinitis with chronic pharyngitis.  

3.  Entitlement to a compensable rating for tinea cruris.  

4.  Entitlement to service connection for eczema.

5.  Entitlement to service connection for a traumatic brain injury TBI.  

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1996.  

This matte comes before the Board of Veterans' Appeals (Board) on appeal from ratings decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a hearing before the undersigned Veterans Law Judge sitting in Washington, D.C. in September 2015.  However, in a July 2015 statement, the Veteran requested that such be cancelled and that he be rescheduled for a Board hearing before a Veterans Law Judge at the RO.  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As the RO schedules Travel Board hearings, a remand of this matter for the requested hearing is warranted.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a hearing at his local regional office before a Veterans Law Judge at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


